Citation Nr: 1625742	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert J. Levine, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1981 to July 1981 and from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

An April 2012 Board decision reopened a claim of entitlement to service connection for a low back disability and remanded the claim on the merits.  The April 2012 Board decision also remanded entitlement to service connection for a skin disorder and entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury.  A December 2012 rating decision, in part, granted service connection for a skin condition and service connection for degenerative disk disease of the lumbosacral spine.  In November 2014, the Board denied a rating excess of 30 percent for the Veteran's right shoulder disability and remanded entitlement to a TDIU for a Board hearing.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  Thus, the Board finds that there has been been substantial compliance with the November 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

During the May 2015 Board hearing, the Veteran submitted a written statement regarding his disabilities.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for his TDIU claim was filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Nonetheless, in a May 2015 statement the Veteran waived review of AOJ consideration.  Thus, the Board will proceed with appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation for his right shoulder disability, the Veteran asserted that his service-connected right shoulder disability, along with other disabilities, as stated January 2012 testimony, rendered him unemployable.  As noted above, an increased evaluation for the Veteran's right shoulder disability was before the Board in November 2014 along with the TDIU claim.  The increased rating for the right shoulder was received by VA on October 16, 2007 and a "traditional" TDIU claim was received by VA on January 14, 2013.  Thus, if granted, the earliest effective date of the "traditional" TDIU claim would be later than an effective date assigned based on his increased rating claim.  38 C.F.R. § 3.400(o)(1), (2) (2015).  However, the Board notes that, because the Veteran's Rice-type TDIU claim is considered to be a component of his claim for an increased evaluation for his right shoulder disability, effectively, the claim was perfected as part and parcel of the appeal for an increased evaluation for his right shoulder disability.  Moreover, as noted above, the effective date of the Veteran's Rice-type TDIU claim would allow for the potential assignment of an earlier effective date, as opposed to his "traditional" TDIU claim.  As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim.  The record does not reflect that the RO adjudicated the TDIU claim in the first instance with consideration of the entire rating period on appeal.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, as the claim is granted in full below, there is no prejudice to the Veteran.



FINDINGS OF FACT

1.  The Veteran's service-connected status post right shoulder injury, status post cervical discectomy and fusion C5-6, degenerative disk disease of the lumbosacral spine, left lower extremity radiculopathy, and right lower extremity radiculopathy, are to be considered as one disability with respect to the minimum schedular threshold for TDIU, as they result from a single accident, and combine to at least 60 percent disabling from October 16, 2006.

2.  Resolving all reasonable doubt in the favor of the Veteran, the evidence of record establishes that, from October 16, 2006, the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

From October 16, 2006, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board grants entitlement to a TDIU.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). 

The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Service connection has been established, at the specified disability ratings, for the following disabilities:  (1) status post right shoulder injury, rated as 20 percent from March 24, 1991 and 30 percent from October 1, 1997; (2) skin condition, rated as noncompensable from April 28, 2008 and 30 percent from September 17, 2012; (3) status post cervical discectomy and fusion C5-6, rated as 10 percent from October 16, 2006, 100 percent from December 5, 2006, 10 percent from February 1, 2007, and 20 percent from July 24, 2009; (4) degenerative disk disease of the lumbosacral spine, rated as 10 percent from October 16, 2006, and 20 percent from September 17, 2012; (5) left lower extremity radiculopathy associated with degenerative disk disease of the lumbosacral spine, rated as 10 percent from October 16, 2006, and 20 percent from January 14, 2013; (6) right lower extremity radiculopathy associated with degenerative disk disease of the lumbosacral spine, rated as 10 percent from October 16, 2006, and 20 percent from January 14, 2013; (7) tinnitus, rated as 10 percent from March 2, 2010; and (9) bilateral hearing loss, rated as noncompensable from March 2, 2010. 

The Veteran's combined disability rating is at least 60 percent from October 16, 2006.  Pursuant to the provisions of 38 C.F.R. § 4.16(a), the Board finds that the Veteran's status post right shoulder injury, status post cervical discectomy and fusion C5-6, degenerative disk disease of the lumbosacral spine, left lower extremity radiculopathy, and right lower extremity radiculopathy, are to be considered as one disability with respect to the minimum schedular threshold for TDIU, as they result from a single accident, as each rating decision granting service connection for these disabilities referenced that the Veteran sustained a fall from a truck and then shortly after being flipped out of a cot.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU from October 16, 2006 and thereafter, as a single disability rating as 60 percent disabling.  38 C.F.R. § 4.16(a).  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  As explained in the following paragraphs his service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

A March 2013 VA back conditions examiner opined that the Veteran's lumbosacral spine condition did not preclude him from minimal physical and sedentary employment.  The VA examiner further stated the Veteran's combined service connected disabilities of the back, neck, shoulder, lumbar radiculopathy and skin condition did not preclude him from minimal physical and moderate sedentary employment at this time.  Similarly, March 2013 VA shoulder and arm conditions and skin conditions examination reports stated the Veteran's shoulder condition and skin condition did impact his ability to work but did not preclude him from minimal physical and moderate sedentary employment.  However, the impact of this disabilities was not further quantified.  

In May 2015, the Veteran testified he last worked full time in 1992.  He also testified he was a Class A long-haul tractor trailer driver but that his medication, oxycodone, was a disqualifying drug for his occupation.  He also explained that he could not physically move freight, a necessary part of his occupation, with his disabilities.  Such is similar to the Veteran's January 2012 testimony in which he explained he was a long haul tractor trailer driver and that nobody would hire him because of his medications.  

A June 1993 a VA medical letter stated that the Veteran suffered an accident on the job resulting in injuries to the right side of the neck, shoulder and right arm and that he was dismissed by his employer and was permanently and totally disabled from any employment.  An April 1998 VA medical letter stated, in part, that when the Veteran did any manual labor, heavy lifting, or any job requiring repetitive motion of his shoulder, he developed severe pain in his shoulder and scapula.  The April 1998 letter stated as a consequence of this pain the Veteran was incapable of holding a job that required any physical labor.  The April 1998 letter further stated that a vocational rehabilitation counselor felt the Veteran's educational background and intellectual capacity prevented him from being retrained and since he could not be retrained and was unable to perform a job requiring physical labor, his options for meaningful long term employment were miniscule.  The Board recognizes these opinions are outside of the appeal period, nonetheless such reflect the fact that the Veteran's disabilities have precluded employment for a significant time period.  Moreover, a more recent VA treatment record, dated in a February 2014, noted the Veteran has not worked since the early 1990s and that he had an 8th grade education and a general equivalency diploma.  The February 2014 VA treatment record also stated the Veteran had chronic back and neck pain and that he was unable to sit for more than 10 to 15 minutes, and that he cannot stand for more than 15 to 20 minutes and then he had to lie down.  Notably, February 2014 VA treatment record stated the Veteran should be 100 percent service connected based on unemployability as on narcotics for pain for about 20 years.   

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Additionally, in weighing the evidence, the Board finds the February 2014 VA treatment record probative, as the Veteran's routine physician she was uniquely qualified to comment this issue.  Furthermore, although the March 2013 VA examination reports tend to weigh against the claim, such did not address the impact the Veteran's medications on his chosen occupation as a truck driver nor did the examination reports discuss the Veteran's educational background.  

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted from October 16, 2006.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU from October 16, 2006 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


